Citation Nr: 1824824	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-65 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Counsel

INTRODUCTION

The Veteran had active duty from January 1951 to October 1954.  He died in December 2014.  The Appellant is the Veteran's surviving spouse.  

This matter comes the Board of Veterans' Appeals (Board) from an August 2017 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issue of the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An un-appealed December 2015 rating decision denied service connection for cause of death.  

2.  Since the December 2015 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for service connection for the cause of the Veteran's death which is neither cumulative or redundant and which raises a reasonable possibility of substantiating the claim has been received.  




CONCLUSIONS OF LAW

1.  An un-appealed December 2015 rating decision denying service connection for service connection for the cause of the Veteran's death is final and binding.  
38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2017).  

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for the cause of the Veteran's death.  
38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant is seeking to reopen a claim for service connection for service connection for the cause of the Veteran's death.  New and material evidence has been received and reopening is warranted.  

In February 2015, the Appellant filed a claim for service connection for service connection for the cause of the Veteran's death.  The claim was previously denied in a December 2015 rating decision.  The Appellant was provided notice of the adverse decision and of her procedural and appellant rights in a December 2015 letter.  She did not submit a timely notice of disagreement or new and material evidence within one year.  The December 2015 rating decision is final.  
38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The evidence received since the December 2015 rating decision includes a positive medical opinion from the Veteran's private physician, Dr. S., regarding the cause of the Veteran's death.  By law, the newly submitted evidence is presumed credible for the limited purpose of determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The law holds that 38 C.F.R. § 3.156 (a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

When presumed credible for the limited purpose of determining whether the claim should be reopened, the opinion from a private physician regarding the cause of the Veteran's death is new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claims of service connection for the cause of the Veteran's death.  

Reopening the Veteran's claims of service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.156.

The claim will be remanded for an additional medical opinion.
ORDER

As new and material evidence has been received, the claim for service connection for the cause of the Veteran's death is reopened.  The appeal is granted to this extent only.


REMAND

The Appellant asserts entitlement to service connection for the cause of the Veteran's death, specifically due to radiation exposure in service.  A review of the Veteran's death certificate notes that the cause of death was cardiac arrest due to lung cancer.  

The Veteran was exposed to atmospheric testing conducted at the Pacific Proving Ground in 1952.  The Veteran was assigned to the Proving Ground from January 1951 to October 1954.  In October 2013, the Defense Threat Reduction Agency and the United States Strategic Command Center for Combating Weapons of Mass Destruction confirmed the Veteran's participation in Operation IVY.  This letter also confirmed that the doses which the Veteran could have received during his participation in Operation IVY are not more than: external gamma dose 18 rem; external neutron does 0.5 rem; internal committed dose to the prostate (alpha) 4.5 rem; internal committed dose to the prostate (beta plus gamma) 2 rem; total skin does to any skin area (beta plus gamma) 550 rem.  

As evidence to support the Appellant's claim, the Appellant submitted an opinion from Dr. S., dated January 2018, stating that it is as likely as not that the Veteran's radiation exposure during his participation in Operation IVY in 1952 as well as the beta radiation treatments he received in 1954 for treatment for his pterygium contributed substantially and materially to the development of his lung cancer and ultimately, his death.  Dr. S. added that based on the records the Veteran had risk factors for cancer, respiratory disease, tobacco smoking, and radiation therapy as well as radiation exposure and that it would be impossible to determine whether tobacco use or radiation was the primary cause and most likely each risk factor contributed to the development of his lung cancer.   

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim. 38 U.S.C.A. 5103A (West 2002).  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103 (d) was inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A (a)(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for an appropriately qualified VA medical professional in oncology to provide an opinion on the etiology of the Veteran's lung cancer.  

The claims file, including this remand, must be made available to the examiner for review, and the opinion report should reflect that such a review was accomplished.  After reviewing the record, the examiner should provide an opinion to the following: 

Whether it is at least as likely as not (not (i.e., probability of at least 50 percent) that the cause of the Veteran's death is etiologically related to the Veteran's active military service.

The VA medical opinion must specifically comment on the Veteran's participation in Operation IVY as well as the opinion from Dr. H.S.  The VA medical opinion must also comment on other risk factors for lung cancer including the Veteran's tobacco use.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. Then readjudicate the reopened claims.  If this claim is not granted to the appellant's satisfaction, send her and her representative a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


